Exhibit 10.1

SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

 

$3,000,000

April 6, 2009

          1. FOR VALUE RECEIVED, the undersigned, STEVEN H. MADDEN, an
individual residing at 175 East 73rd Street, New York, New York 10021 (the
“Borrower”), hereby unconditionally promises to pay to the order of STEVEN
MADDEN, LTD., a Delaware corporation (the “Company”), at the time, place and in
the manner specified below, the principal amount of three million dollars
($3,000,000), and to pay simple interest on the unpaid principal amount hereof
at the rate of (i) eight percent (8%) per annum (calculated on the basis of a
360-day year) from June 25, 2007 until the date hereof, and (ii) six percent
(6%) per annum (calculated on the basis of a 360-day year), from the date hereof
until the Maturity Date (as defined herein). This Second Amended and Restated
Secured Promissory Note (the “Note”) amends, restates and replaces the Secured
Promissory Note, dated June 25, 2007, and the Amended and Restated Secured
Promissory Note, dated December 19, 2007, each as previously executed and
delivered by the Borrower to the order of the Company to evidence a loan from
the Company to the Borrower, together with all accrued and unpaid interest
thereon (collectively, the “Original Notes”).

          2. The Borrower shall pay the full principal amount of this Note, and
all accrued and unpaid interest thereon, to the Company on the earlier of (i)
the date the Borrower ceases to be employed by the Company and (ii) June 30,
2015 (the “Maturity Date”). If the Maturity Date shall fall on a day other than
a “Business Day” (defined as a day on which national banks in New York, New York
are open to the public for regular business), such payment may be made on the
next succeeding Business Day without triggering the running of the time
necessary to constitute a Default (as defined in Paragraph 9 below).

          3. Payment of principal and interest under this Note shall be payable
in lawful money of the United States of America in immediately available funds
at the offices of the Company at 52-16 Barnett Avenue, Long Island City, New
York 11104 (or such other address as constitutes the principle office of the
Company at the time of payment, if different), or at such other place as the
Company may designate in writing to the Borrower.

          4. The Borrower may prepay this Note in whole or in part at any time
and from time to time, without penalty. All payments shall be applied first to
accrued and unpaid interest and then to principal.

          5. The Company is hereby authorized by the Borrower from time to time
to set off, appropriate and apply any and all amounts due and payable to the
Company by the Borrower under this Note against any and all amounts payable
and/or equity granted to the Borrower by the Company pursuant to Section 4.10 of
that certain Third Amended Employment Agreement, dated as of July 15, 2005, by
and between the Borrower and the Company.

--------------------------------------------------------------------------------



          6. To secure the Borrower’s payment and performance of all of the
Borrower’s obligations hereunder, the Borrower hereby pledges to and assigns to
the Company, and grants to the Company a first priority continuing security
interest in, 510,000 shares of the common stock of the Company, par value $.0001
per share (the “Common Stock”) owned by the Borrower (the “Pledged Shares”) and
all dividends and distributions in respect of such Pledged Shares, and proceeds
of all of the foregoing (collectively, the “Collateral”). The Borrower shall
deliver (or cause to be delivered) and pledge to the Company any and all
certificates evidencing the Pledged Shares (accompanied by stock powers or
assignments, as applicable, duly executed in blank), provided, however, that if
a securities intermediary, broker or agent holds any of the Pledged Shares, the
Borrower, at the Company’s direction, shall: (a) cause such securities
intermediary, broker and/or agent to execute and deliver to the Company a duly
executed control agreement acknowledging the pledge granted hereunder and
perfecting the Company’s security interest in the Pledged Shares, which
agreement shall be in form and substance acceptable to the Company in its sole
discretion, or (b) authorize such securities intermediary, broker or agent to
transfer the Borrower’s securities entitlements with respect to such Pledged
Shares to an account as to which the Company is its customer. Until the
Borrower’s obligations under this Note are satisfied in full, the Borrower shall
not offer, sell, contract to sell, transfer or otherwise dispose of or encumber
the Pledged Shares without the Company’s prior written consent. Except as
modified by this Note, all amounts owed to the Company by the Borrower under the
Original Notes on the date hereof are hereby ratified and affirmed and shall
hereafter continue to be evidenced by this Note, and the security interest in
the Collateral granted pursuant to the Original Notes shall remain continuously
perfected, in effect and uninterrupted from the initial date of grant thereof,
and nothing contained in this Note shall operate as a waiver of any right, power
or remedy of the Company under any provision of the Original Notes or otherwise.

          7. From time to time upon request by the Company, the Borrower shall
furnish such further assurances of title with respect to the Collateral, execute
such written agreements, or do such other acts, in each case as may be
reasonably necessary, in the Company’s sole discretion, in order to perfect or
continue the first priority lien and security interest of the Company in the
Collateral.

          8. The Borrower hereby authorizes the Company to file one or more
Uniform Commercial Code (“UCC”) financing statements, and amendments and
continuations thereto (or similar documents required by any laws of any
applicable jurisdiction), relating to all or any part of the Collateral without
the signature of the Borrower (to the extent such signature is required under
the laws of any applicable jurisdiction).

          9. If the Borrower fails to make any payment of principal or interest
on the date when such payment is due and payable under this Note and such
failure continues for a period of three (3) days (a “Default”), then, in
addition to all other rights, options and remedies granted or available to the
Company under this Note, the Company may, upon or at any time after the
occurrence of a Default, exercise any and all rights of a secured creditor under
the UCC, as in effect from time to time, and under any other applicable law or
in equity.

          10. The Borrower waives presentment, notice of dishonor and protest of
this Note. The Company shall not be deemed to have waived any of its rights or
remedies hereunder unless such waiver shall be in writing and signed by the
Company, and no delay or omission by the Company in exercising any of its rights
or remedies hereunder shall operate as a waiver thereof. A waiver of any right
or remedy on one occasion shall not be construed as a waiver of any other right
or remedy then or thereafter existing.

--------------------------------------------------------------------------------



          11. This Note may not be modified or amended without the express
written consent of the Company and the Borrower.

          12. This Note shall be binding upon the Borrower and the Borrower’s
heirs, legal representatives, successors and assigns. This Note may be
transferred and assigned by the Company in its sole discretion. This Note may be
transferred and assigned by the Borrower only with the prior written consent of
the Company, such consent to be given in the Company’s absolute discretion.

          13. This Note shall be construed in accordance with and governed by
the laws of the State of New York without regard to principles of conflicts of
law.

          14. THE BORROWER AGREES THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT
OF OR ARISING OUT OF THIS NOTE MAY BE INITIATED AND PROSECUTED IN THE STATE OR
FEDERAL COURTS, AS THE CASE MAY BE, LOCATED IN NEW YORK COUNTY, NEW YORK. THE
BORROWER CONSENTS TO AND SUBMITS TO THE EXERCISE OF JURISDICTION OVER HIS PERSON
BY ANY SUCH COURT HAVING JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON HIM AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE BORROWER AT HIS ADDRESS SET
FORTH ABOVE OR TO ANY OTHER ADDRESS AS MAY APPEAR IN THE COMPANY’S RECORDS AS
THE ADDRESS OF THE BORROWER.

          IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
NOTE, EACH OF THE COMPANY AND THE BORROWER WAIVES TRIAL BY JURY, AND THE
BORROWER ALSO WAIVES (I) THE RIGHT TO INTERPOSE ANY SET-OFF OR COUNTERCLAIM OF
ANY NATURE OR DESCRIPTION, (II) ANY OBJECTION BASED ON FORUM NON CONVENIENS OR
IMMUNITY, AND (III) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES.

          15. In the event of a Default under this Note, the Borrower agrees to
pay all costs of collection, including reasonable attorney’s fees, incurred in
collection of this Note and enforcement of the Company’s rights and remedies.

          IN WITNESS WHEREOF, the Borrower has hereunto set his hand as of the
day and year first above written.

 

 

 

/s/ Steven H. Madden

 

Steven H. Madden


--------------------------------------------------------------------------------